DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses the phrase “swashplate-type” in line 1. The addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).
Claim 1 recites the limitations "the at least one first control aperture" in line 15 and “the at least one second control aperture” in line 16.  There is insufficient antecedent basis for this limitation in the claim. Please note that earlier in the claim, the phrases “at least a first control aperture” and “at least a second control aperture” can be interpreted to mean that the control plate has at the very least, a first control aperture and a second control aperture. The indefinite article “a” is used as a function word and in itself, does not need to be interpreted as the number “one”. In other words, “at least 
Claim 10 states: “the first channel and the second channel are configured such that, when the axial piston machine is operating, a higher pressure prevails in the second housing space than in the first housing space.” However, paragraph [0014] of the PG Pub of the instant application states: “It may be provided that a smallest cross-sectional area of the second channel is larger than a largest cross-sectional area of the first channel. It is thereby ensured that the pressure reduction takes place primarily in the first channel, wherein virtually no pressure reduction takes place in the second channel. This means that virtually the same pressure prevails in the first and second housing space.” The underlined portion indicates that the same pressure prevails in the first and second space and so this contradicts the limitation in this claim. Clarification is requested. 
Claims 2-10 are also rejected by virtue of their dependence on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iida et al.(herein Iida) (US PG Pub 2017/0045028)Regarding Claim 1:In Figures 1-10, Iida discloses a swashplate-type axial piston machine (hydraulic piston pump with swashplate 3), comprising: a housing (case 2 and endcap 8); a first pivot bearing (9b) arranged in the housing and delimiting a first housing space (space within 2 and 8 and the left side of bearing 9b as seen in Figure 2) and a second housing space (space within 8 on the right side of bearing 9b as seen in Figure 2) from each other; a drive shaft (1) rotatably mounted in the first pivot bearing in respect of an axis of rotation (see paragraph [0039] and Figure 2); a cylinder drum (6) arranged in the first housing space (see Figure 2), the cylinder drum (6) surrounding the drive shaft (1) and in rotary drive connection with the drive shaft (see paragraph [0039]); a control plate (7) arranged in the first housing space (see Figure 2) and arranged in a direction of the axis of rotation between the cylinder drum and the housing (between 6 and housing portion 8 as seen in Figure 2), the control plate (7) having at least one first control aperture (PB2) and at least one second control aperture (PB1 or 40), the at least one first control aperture (PB2) in fluidic exchange connection with a first fluid connection (P2) on the housing, and the at least one second control aperture (PB1) in fluidic exchange connection with a second fluid connection (P2) on the housing (see paragraph [0047]); a third control aperture (30) in the control plate arranged in a peripheral direction between a first control aperture (PB2) of the at least one first control aperture and a second control aperture (PB1) of the at least one second control aperture (30 arranged between PB2 and PB1 as seen in Figure 3 or alternately 40 arranged between PB2 and Regarding Claim 3:In Figures 1-10, Iida discloses the axial piston machine, wherein the third control aperture includes a constant circular cross-sectional shape (as evident from Figure 3 and 8, the third control aperture is circular and has a constant cross-sectional shape). Regarding Claim 4:In Figures 1-10, Iida discloses the axial piston machine, wherein: the third control aperture (30) and the first channel (L1) are directly opposite (as seen in Figure 8); and a transitional region cross-sectional area (the transitional region of the first channel L1 may be located within the valve v10, particularly the space occupied by the spool SP) of the first channel in a corresponding transitional region is larger than a third control aperture cross-sectional area of the third control aperture (as seen in Figures 7 and 8, the cross-sectional area of the third control aperture 30 is smaller than the cross-sectional area of the transitional.Regarding Claim 5:In Figures 1-10, Iida discloses the axial piston machine, wherein the first channel (L1) includes a straight kink-free profile (straight kink-free profile can be seen in Figure 8). Regarding Claim 6:In Figures 1-10, Iida discloses the axial piston machine, further comprising: a second Regarding Claim 7:In Figures 1-10, Iida discloses the axial piston machine, wherein a smallest cross-sectional area of the second channel (L2) is larger than a largest cross-sectional area of the first channel (as seen in Figure 8, the smallest cross-sectional area of the second channel L2 is clearly larger than the largest cross-sectional area of the first channel L).Regarding Claim 8:In Figures 1-10, Iida discloses the axial piston machine, wherein the second channel (L2) includes an outlet opening (opening into valve V10) arranged in a region of an outer peripheral surface of the control plate (valve V10 is in a region outside the outer peripheral surface of the control plate 7 as seen in Figure 3).Regarding Claim 9:In Figures 1-10, Iida discloses the axial piston machine, the second housing space includes a protrusion (space within the valve V10 which is depicted as being formed in second housing space 8 as seen in Figure 8, wherein as seen in Figure 8, this space, includes a protrusion adjacent to the valve spool SP where L2 opens); and the second channel opens out into the protrusion (L2 opens into the space protrusion in the valve V10).Regarding Claim 10:In Figures 1-10, Iida discloses the axial piston machine, wherein the first channel (L1) and the second channel (L2) are configured such that, when the axial piston machine is operating, a higher pressure prevails in the second housing space than in the first housing space (the second housing space contains the discharge port P2 and would therefore have a prevailing higher pressure than the first housing space. Furthermore, residual pressure is fed to channel L1 via residual pressure release port 30 thereby by channeling pressure to the second housing space. See paragraph [0058]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. (herein Iida) (US PG Pub 2017/0045028) in view of Andersen et al. (herein Andersen) (US PG Pub 2019/0234388)Iida substantially discloses all the claimed limitations but fails to disclose that the cross-sectional area of the first channel increases constantly from the third control aperture to the second housing space.However, in Figure 2, Andersen discloses a similar axial piston machine (see paragraph [0003]) wherein the cross-sectional area of a channel (18) increases constantly from the third control aperture (19) to the second housing space (12) (see paragraph [0049] which discloses the channel as decreasing in cross-sectional area, i.e., increasing in cross-sectional areas a claimed, by forming the passage as conical). Andersen further discloses: due to the increasing throttling resistance the velocity of the fluid during travel through the throttling channel increases and accordingly the pressure of the fluid in the ejected jet decreases so that the risk of implosion of bubbles is minimized, thereby .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hein (US 3858483) – Axial piston machine with pressure channelsZug (US 2009/0199705) or  Kronpass (US 2016/0108901) or Berthold (US 4934253) – Axial piston machines with control plates
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746